Citation Nr: 9901985	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  95-32 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, to include degenerative joint disease.  

2.  Entitlement to service connection for a chronic low back 
disorder, to include degenerative joint disease.  

3.  Entitlement to a separate evaluation for depression and 
headaches, classified for rating purposes as "depression with 
headaches," currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from January 1974 to January 
1978.  He had subsequent periods of service with the Army 
Reserves.  

The veteran contends that he injured his low back and neck in 
a motorcycle accident that took place in September 1988, 
while he was en route to a period of inactive duty for 
training.  In support of his assertion, he has submitted 
copies of an accident report showing that he was involved in 
a motorcycle accident that month.  These records also show 
that after the accident he was treated at the Saddleback 
Hospital.  Although after care instructions from that 
facility are of record, no treatment records have been 
obtained from Saddleback Hospital.  The dates of the 
veterans active and inactive duty for training have not been 
verified, and copies of any orders for September 1988, are 
not of record.

A review of the evidence of record discloses that, in 
September 1989, while on inactive duty for training, a 
50-pound display sign fell from a height of 10 feet and 
landed on top of the veterans head, lacerating the top of 
the head and compressing his neck.  In September 1989, the 
service department determined that the injury was incurred in 
the line of duty.  The veteran has essentially complained of 
having headaches, cervical spine problems, and low back 
problems ever since the incident.

In a September 1990 communication a service department 
neurologist reported that the veteran had a diagnosis of 
post-traumatic headaches.  The physician opined that the 
trauma described by the veteran occurring in September 1989 
"would be sufficient to cause post-traumatic headaches."  The 
subsequent medical evidence reflects that the veteran has 
shown a continuity of complaints regarding his neck, his 
back, headaches, and his psychiatric status ever since 1989.

When examined by the Department of Veterans Affairs (VA) in 
December 1993, the diagnoses included Injury of the neck; 
injury of the low back and thoracic back in a motorcycle 
accident; injury of the head; and slight narrowing of the L5 
- S1.

The veteran was seen on various occasions throughout the 
early 1990's with regard to his complaints.  However, the 
most recent medical evidence of record is dated in 1995.  The 
veteran gave testimony at a hearing at the VA Regional Office 
(RO) in Los Angeles, California, in February 1996 that 
following the injury to the neck he received treatment at the 
Huntington Beach Pain Clinic, Huntington Beach, California.  
No records with regard to the reported treatment at this 
facility are in the claims folder.  

The veteran also gave testimony that he had undergone two 
different magnetic resonance imaging scans of the cervical 
spine and different interpretations were made by the 
physicians who performed them.  This testimony is essentially 
confirmed by the medical evidence of record which shows 
varying interpretations of different studies accorded the 
veteran over the course of the 1990's.  

In an October 1996 communication the veteran's accredited 
representative asked that a neurological opinion be obtained 
to determine whether the veteran's depression and headaches 
were two separate conditions.  No such opinion is currently 
of record.  The evidence currently of record is inadequate to 
make a reasoned determination with regard to this question.

In order to help clarify the veteran's medical status, he was 
scheduled for examinations with contract physicians on two 
occasions in July 1998, but did not report for either 
examination.  There is no indication of record that the 
notices were sent to an incorrect address.  In fact, there is 
no explanation as to why the veteran failed to appear.  

With this in mind, the Board notes that when a veteran fails, 
without good cause to report for a VA examination scheduled 
in conjunction with any claim, other than an original claim 
for service connection, the claim will be denied.  38 C.F.R. 
§ 3.655 (1998).  The veteran, however, has not been apprised 
of the provisions of § 3.655.  It is necessary to inform the 
veteran of the consequences of his failure to report so that 
he can make an informed decision as to whether to appear.  
Connolly v. Derwinski, 1 Vet. App. 566 (1991).  

From a longitudinal review of the record, the Board believes 
that more current and detailed information is desirable.  The 
Board also believes that the veteran should be given one more 
opportunity to appear for examinations, after having been 
advised of the importance of his appearing for the 
examinations.  

When the record before the Board is inadequate to render a 
fully informed decision on the issues under consideration, a 
remand to the RO is required in order to fulfill the 
statutory duty to assist the veteran in the veteran of his 
claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1994).  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should ask the veteran to 
identify the names and complete addresses 
of any medical providers who have treated 
him since 1988 for the conditions at 
issue in this appeal.  After securing the 
necessary release of information 
authorization, the RO should attempt to 
obtain records of any treatment 
identified by the veteran.  Regardless of 
the veterans response, any records 
pertaining to treatment of the veteran at 
the Huntington Pain Clinic, and at the 
Saddleback Hospital should be obtained

2.  The RO should take all necessary 
steps to verify the veterans dates of 
active and inactive duty for training, 
seek copies of any orders for the period 
of September 1988, and any line of duty 
determination made in regard to the 
September 1988 motorcycle accident.

3.  The RO should schedule the veteran 
for VA orthopedic, a neurologic, and 
neuropsychiatric examinations, for the 
purpose of determining the manifestations 
and severity of any cervical spine 
disability, lumbosacral spine disability, 
headaches and/or psychiatric disability.  
The veteran should be informed of the 
consequences of his failure to report for 
scheduled VA examinations, including the 
potential denial of his claims in 
accordance with the provisions of 38 
C.F.R. § 3.655.  The claims folder should 
be made available to the examiners for 
review before the examinations.  The 
orthopedic examiner and the neurologic 
examiner should express opinions as to 
the etiology of any cervical spine and/or 
lumbosacral spine disability and state 
whether it is at least as likely as not 
that any chronic cervical spine 
disability or a chronic lumbosacral spine 
disability is attributable to the 
incident in 1989 when the sign fell on 
the veteran's head.  The neurologic 
examiner and the neuropsychiatrist should 
be asked to comment on the degree of 
functional impairment caused by the 
veteran's headaches as they relate to his 
ordinary activities, including 
employment.  Any indicated studies should 
be performed in order to make as informed 
a diagnosis as possible.  Each examiner 
should also comment on whether or not the 
veteran's headaches and his depression 
may be classified as separate and 
distinct entities.  

4.  As noted above, the veteran is to be 
advised that failure to report for the 
scheduled examinations may have adverse 
consequences to his claim as the 
information requested on the examinations 
addresses questions of causation and 
symptomatology that are vital to the 
claims.  38 C.F.R. § 3.655; Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above-requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested opinions 
are in compliance with this REMAND, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

6.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the claims of 
entitlement to service connection for a 
cervical spine disability, service 
connection for a lumbosacral spine 
disability, and whether or not separate 
ratings are in order for the veteran's 
depression and headaches.  

Thereafter, if the benefits sought on appeal are not granted 
to the veteran's satisfaction, he should be furnished a 
supplemental statement of the case and be given the 
opportunity to respond thereto.  Then, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
